Case 2:20-cv-00380-JRG Document 108 Filed 04/12/21 Page 1 of 7 PageID #: 2667




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


ERICSSON INC.,                                       §
TELEFONAKTIEBOLAGET LM                               §
ERICSSON,                                            §
                                                     §
                   Plaintiffs,                       §   CIVIL ACTION NO. 2:20-CV-00380-JRG
                                                     §
v.                                                   §
                                                     §
SAMSUNG ELECTRONICS CO., LTD.,                       §
SAMSUNG ELECTRONICS AMERICA,                         §
INC., SAMSUNG RESEARCH AMERICA,                      §
                                                     §
                   Defendants.                       §
                                                     §

                                                ORDER

           Before the court is the Joint Motion for Entry of a Partially Disputed Docket Control Order

(the “Motion”) (Dkt. No. 97) filed by Plaintiffs Ericsson Inc. and Telefonaktiebolaget LM Ericsson

(collectively, “Ericsson”) and Defendants Samsung Electronics Co., Ltd., Samsung Electronics

America, Inc., and Samsung Research America (collectively, “Samsung”). In the Motion,

Ericsson and Samsung set out competing positions on the proper schedule for this case. Ericsson

requests that the Court enter separate deadlines for Ericsson and Samsung, staggered by

approximately two months, in order to compensate for the alleged competitive advantage Samsung

gained by waiting until March 11, 2021, to file its infringement counterclaims. In response,

Samsung disputes that it unfairly delayed in filing its counterclaims and note that the Ericsson’s

proposed bifurcated schedule would pose an administrative burden on both the Court and the

parties.

           Having considered the Motion, the Court finds that staying the above-captioned case for

sixty (60) days is the fairest and most efficient way to proceed. Such a stay will compensate for
Case 2:20-cv-00380-JRG Document 108 Filed 04/12/21 Page 2 of 7 PageID #: 2668




any alleged advantage afforded to Samsung by the current schedule by allowing Ericsson to “catch-

up” while preventing the administrative inefficiencies of maintaining separate deadlines for

Ericsson’s and Samsung’s claims. Accordingly, the above-captioned case is STAYED for sixty

(60) days. Such stay will automatically expire and lift sixty days from the date of this Order, unless

earlier lifted by action of the Court. At the expiration of the stay, the following schedule of

deadlines will automatically go into effect and remain controlling between the parties barring

subsequent order of this Court:

          Deadline                                           Event

    February 14, 2022        *Jury Selection – 9:00 a.m. in Marshall, Texas

    January 17, 2022         * If a juror questionnaire is to be used, an editable (in Microsoft Word
                             format) questionnaire shall be jointly submitted to the Deputy Clerk
                             in Charge by this date. 1

    January 19, 2022         *Pretrial Conference – 9:00 a.m. in Marshall, Texas before Judge
                             Rodney Gilstrap

    January 14, 2022         *Notify Court of Agreements Reached During Meet and Confer

                             The parties are ordered to meet and confer on any outstanding
                             objections or motions in limine. The parties shall advise the Court of
                             any agreements reached no later than 1:00 p.m. three (3) business
                             days before the pretrial conference.

    January 14, 2022         *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                             Proposed Verdict Form, Responses to Motions in Limine, Updated
                             Exhibit Lists, Updated Witness Lists, and Updated Deposition
                             Designations




1The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
Case 2:20-cv-00380-JRG Document 108 Filed 04/12/21 Page 3 of 7 PageID #: 2669




    December 27, 2021       *File Notice of Request for Daily Transcript or Real Time Reporting.

                            If a daily transcript or real time reporting of court proceedings is
                            requested for trial, the party or parties making said request shall file
                            a notice with the Court and e-mail the Court Reporter, Shelly
                            Holmes, at shelly_holmes@txed.uscourts.gov.

    January 7, 2022         File Motions in Limine

                            The parties shall limit their motions in limine to issues that if
                            improperly introduced at trial would be so prejudicial that the Court
                            could not alleviate the prejudice by giving appropriate instructions to
                            the jury.

    January 7, 2022         Serve Objections to Rebuttal Pretrial Disclosures

    December 31, 2021       Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                            Disclosures

    December 23, 2021       Serve Pretrial Disclosures (Witness List, Deposition Designations,
                            and Exhibit List) by the Party with the Burden of Proof

    December 16, 2021       *Response to Dispositive Motions (including Daubert Motions).
                            Responses to dispositive motions that were filed prior to the
                            dispositive motion deadline, including Daubert Motions, shall be due
                            in accordance with Local Rule CV-7(e), not to exceed the deadline
                            as set forth in this Docket Control Order. 2 Motions for Summary
                            Judgment shall comply with Local Rule CV-56.

    December 3, 2021        *File Motions to Strike Expert Testimony (including Daubert
                            Motions)

                            No motion to strike expert testimony (including a Daubert motion)
                            may be filed after this date without leave of the Court.




2 The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.
Case 2:20-cv-00380-JRG Document 108 Filed 04/12/21 Page 4 of 7 PageID #: 2670




 December 3, 2021     *File Dispositive Motions

                      No dispositive motion may be filed after this date without leave of
                      the Court.

                      Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                      Motions to extend page limits will only be granted in exceptional
                      circumstances. Exceptional circumstances require more than
                      agreement among the parties.

 December 3, 2021     Deadline to Complete Expert Discovery

 November 20, 2021    Serve Disclosures for Rebuttal Expert Witnesses

 October 30, 2021     Deadline to Complete Fact Discovery and File Motions to Compel
                      Discovery

 October 30, 2021     Serve Disclosures for Expert Witnesses by the Party with the Burden
                      of Proof

 October 23, 2021     Comply with P.R. 3-7 (Opinion of Counsel Defenses)

 August 19, 2021      *Claim Construction Hearing – 9:00 a.m. in Marshall, Texas before
                      Judge Rodney Gilstrap

 August 12, 2021      *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

 August 5, 2021       *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

 July 28, 2021        Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

 July 14, 2021        Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                      Submit Technical Tutorials (if any)

                      Good cause must be shown to submit technical tutorials after the
                      deadline to comply with P.R. 4-5(a).

 August 10, 2021      Deadline to Substantially Complete Document Production and
                      Exchange Privilege Logs

                      Counsel are expected to make good faith efforts to produce all
                      required documents as soon as they are available and not wait until
                      the substantial completion deadline.

 July 13, 2021        Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                      Discovery)
Case 2:20-cv-00380-JRG Document 108 Filed 04/12/21 Page 5 of 7 PageID #: 2671




    July 9, 2021            Comply with P.R. 4-3 (Joint Claim Construction Statement) 3

    July 5, 2021            Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

    June 29, 2021           Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

    June 23, 2021           Comply with Standing Order Regarding Subject-Matter Eligibility
                            Contentions 4

    June 23, 2021           Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.


        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive




3 The parties agree that solely with respect to the identification and disclosure related to expert
testimony as required by P.R. 4-3(b), it is sufficient to state that a party will rely on expert
testimony to support a particular proposed construction. The parties agree that they will provide
any such expert testimony in the form of a declaration, which will be submitted with their claim
construction briefs.
4_http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20

Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf                 [https://perma.cc/RQN2-
YU5P]
Case 2:20-cv-00380-JRG Document 108 Filed 04/12/21 Page 6 of 7 PageID #: 2672




to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.



        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
Case 2:20-cv-00380-JRG Document 108 Filed 04/12/21 Page 7 of 7 PageID #: 2673




written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.


    So Ordered this
    Apr 9, 2021
